EXHIBIT 10.1

Confidential treatment has been requested for portions of this Exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated by ***. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

LICENSE AGREEMENT

THIS AGREEMENT, effective this 23rd day of May, 2006, between Merck Eprova AG, a
Swiss corporation organized and existing under the laws of Switzerland and with
its principal place of business at Im Laternenacker 5, 8200 Schaffhausen,
Switzerland (“EPRO”), and Spectrum Pharmaceuticals, Inc., a Delaware corporation
with its principal place of business at 157 Technology Drive, Irvine, California
92688, United States (“Spectrum”). EPRO and Spectrum may hereinafter each be
referred to as a Party or collectively as the Parties.

W I T N E S S E T H, That:

WHEREAS, EPRO has certain technical information and patent rights relating to
the Licensed Technology (as hereinafter defined);

WHEREAS, Targent, Inc., a Delaware corporation (“Targent”) and EPRO had entered
into a License Agreement regarding the Licensed Technology.

WHEREAS, Spectrum has acquired from Targent all rights and assets regarding the
Licensed Technology and EPRO gives its consent to a transfer of such rights and
assets from Targent to Spectrum.

WHEREAS, Spectrum desires to obtain such license under the Licensed Technology
to undertake development of the Licensed Product for commercialization in the
Territory in the Field of Use (all foregoing capitalized terms as hereinafter
defined) after receipt of approval from the Food and Drug Administration for the
Licensed Product, and to have EPRO manufacture the active pharmaceutical
ingredient (“API”) of Licensed Product for Spectrum the same pursuant to the
terms of a Manufacturing and Supply Agreement executed by EPRO and Spectrum as
soon as practicable the terms of which shall be negotiated in good faith (the
“Manufacturing and Supply Agreement”).

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt of which are
acknowledged by the Parties, the Parties agree as follows:

ARTICLE I – DEFINITIONS



--------------------------------------------------------------------------------

As used in this Agreement the following terms, whether singular or plural, shall
have the following meanings:

A. “Affiliate” shall mean any entity that owns or controls or is owned or
controlled by a Party through ownership of more than fifty percent (50%) of the
stock entitled to vote for election of directors of that Party or the maximum
percentage of stock interest that a foreign investor may own, whether fifty
percent or less, pursuant to the local laws, regulations or administrative
orders of any country, provided the party exercises a substantial control of
general policy of the company.

B. “Confidential Information” shall mean information ancillary to the Licensed
Technology, as further defined in Article III.

C. “Documents” shall mean the regulatory filings made in the Territory related
to the Licensed Technology, including, but not limited to, ***, *** and *** and
the related orphan drug designations.

D. “Effective Date” shall mean the date indicated first above as the effective
date of this Agreement.

E. “FDA” shall mean the United States Food and Drug Administration, or any
successor agency thereto.

F. “Field of Use” shall mean all uses in the field of oncology.

G. “GAAP” shall mean generally accepted accounting principles in the United
States or International Accounting Standards outside the United States, in each
case as consistently applied by Spectrum, its Affiliates or its Sublicensees in
their respective financial statements, audited if applicable.

H. “Improvements” shall mean one or more enhancements, improvements or
modifications in the manufacture, formulation, ingredients, preparation, dosage,
administration or packaging of a License Product or the Licensed Technology made
during the term of this Agreement.

I. “IND” shall mean (i) an Investigational New Drug application as defined in
the United States Food, Drug & Cosmetic Act and applicable regulations
promulgated thereunder, as amended from time to time or (ii) an equivalent
application or filing with the applicable regulatory authority in any country
other than the United States allowing the commencement of human clinical trials.

J. “License” shall mean the license granted pursuant to Article II of this
Agreement.

K. “Licensed Know-How” shall mean any technical or manufacturing

 

2

 

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

information and data, methods, processes, drawings, inventions, formulas, data
on safety and efficacy, patent applications, trade secrets materials, models,
designs, prototypes or samples, relating to all forms (including but not limited
to both the injectable and oral forms) of Levofolinic Acid as either the free
acid or in any salt form, including any information, data, or other materials
necessary or useful for the submission to the appropriate U.S. regulatory
authorities by Spectrum to obtain the registration or approval of the Licensed
Product.

L. “Licensed Patents” shall mean those patents and patent applications in
existence as of the Effective Date and listed in Exhibit A, and any divisions,
re-issues, continuations and continuations-in-part or their equivalents, and the
foreign equivalents thereof.

M. “Licensed Product” shall mean any product in any form (including but not
limited to both the injectable and oral forms) made, have made, used, sold, or
otherwise disposed of:

 

  i) which is covered by the Licensed Technology;

 

  ii) the manufacture of which requires use of the Licensed Technology; or

 

  iii) which would, but for the License granted herein, otherwise directly
infringe, contributorily infringe or induce the infringement of any of the
Licensed Patents.

N. “Licensed Technology” shall mean the Licensed Patents and the Licensed
Know-How of EPRO.

O. “Net Sales” shall mean with respect to any period for any country in the
Territory, the gross receipts, by Spectrum (for purposes of this Article I (O),
the term “Spectrum” shall include Third Parties used by Spectrum to market the
Licensed Product) its Affiliates or its Sublicensees, as applicable, from
unrelated third parties for sales of Licensed Product, less the following
deductions if actually allowed and allocable to Licensed Product: (i) discounts,
credits, rebates, allowances, adjustments, rejections, recalls, and returns for
which the customer has been credited; (ii) trade, quantity, or cash discounts or
rebates customary to the industry and actually allowed, given or accrued
(including, but not limited to, cash, governmental and managed care rebates,
hospital or other buying group charge backs, and governmental taxes in the
nature of a rebate based on usage levels or sales of the Licensed Product);
(iii) sales, excise, turnover, inventory, value-added, and similar taxes
assessed on the sale of the Licensed Product; (iv) an allowance for
actual transportation, distribution, importation, insurance and other handling
fees; (v) sales, transfers or dispositions of Licensed Product for charitable,
promotional (including samples), pre-clinical, clinical or regulatory purposes
will be excluded from Net Sales, as will sales or transfers of Licensed Product
among Spectrum and it’s Affiliates, and Sublicensees. For the avoidance of
doubt, for each Licensed Product the Net Sales shall be calculated only once for
the first sale of such Licensed Product by Spectrum, its Affiliate or its
Sublicensees, as the case may

 

3



--------------------------------------------------------------------------------

be, to a Third Party which is neither an Affiliate or Sublicensee of Spectrum. A
sale of Licensed Products by Spectrum, its Affiliate or its Sublicensees to a
wholesaler, distributor or any other Third Party shall be regarded as the first
sale of the Licensed Product for the purpose of calculating Net Sales. Net Sales
shall not include the amount received on account of sales of a Licensed Product
or of sales of a Licensed Product in a particular country for which the term of
this Agreement has expired.

P. “NDA” shall mean a New Drug Application, as defined in the United States
Food, Drug & Cosmetic Act and applicable regulations promulgated thereunder, as
amended from time to time, to obtain approval from the FDA for commercial sale
of a Licensed Product.

Q. “Regulatory Exclusivity Period” shall mean any period of data, market or
other regulatory exclusivity, including any such periods listed in the FDA’s
Orange Book.

R. “Sublicensee” shall mean any Third Party granted a sublicense by Spectrum of
no greater scope than granted by EPRO to Spectrum, whose identity shall be
disclosed confidentially by Spectrum to EPRO prior to the execution of such
Sublicense. ***.

S. “Territory” shall mean North America (namely, the United States and its
territories and protectorates, Canada and Mexico).

T. “Third Party” shall mean any person or entity other than a Party or an
Affiliate or Sublicensee.

U. ***.

V. “Valid Claim” shall mean a claim in any unexpired, issued patent (and as
applicable, patents and patent applications covering Improvements) within the
Licensed Patents which has not been held invalid and/or unenforceable in a
decision by a court or other body of competent jurisdiction from which there is
no appeal or, if appealable, from which no appeal has been taken.

ARTICLE II – GRANT OF LICENSE

A. Grant of License.

As of the Effective Date of this Agreement, EPRO hereby grants to Spectrum
during the term of this Agreement and subject to the terms hereof,

 

  (1)

an exclusive license (even as to EPRO) to use the Documents and a non-exclusive
license under the Licensed Technology to develop,

 

4

 

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

make, have made, use, sell and have sold a Licensed Product in the Field of Use
in the Territory;

 

  (2) the right to grant to Sublicensees, a sublicense under the Documents and
the Licensed Technology licensed by subparagraph (1) of this Article II (A) of
no greater scope than the license granted hereunder to Spectrum, provided that
party shall have agreed with Spectrum to be bound by the terms of this Agreement
insofar as they relate to the operations of that party.

 

  (3) EPRO agrees not to grant any further licenses under the Documents and the
Licensed Technology to Third Parties in the Field of Use in the Territory.

B. Improvements that are made by an employee, agent or consultant of Spectrum,
solely or jointly with a Third Party, shall be owned by Spectrum. Improvements
that are made by an employee, agent or consultant of EPRO, solely or jointly
with a Third Party, shall be owned by EPRO. Improvements that are made jointly
by employees, agents or consultants of Spectrum and EPRO and its employees,
agents or consultants (“Joint Inventions”) shall be jointly owned by Spectrum
and EPRO and treated as joint inventions under U.S. laws applicable to joint
inventions. EPRO shall, and hereby does, grant Spectrum the exclusive and
unrestricted right in the Field of Use in the Territory to make, have made, use,
sell, have sold, import, export and license EPRO’s interest in all Joint
Inventions. EPRO hereby grants to Spectrum the exclusive and unrestricted right
in the Field of Use to make, have made, use, sell, have sold, import, export and
license all Improvements made solely by EPRO, its employees or consultants in
accordance with the provisions of the present Agreement. Spectrum hereby grants
to EPRO the exclusive and unrestricted right in the Field of Use outside the
Territory and/or outside the Field of Use in or outside the Territory to make,
have made, use, sell, have sold, import, export and license Spectrum’s
improvements and interest in all Joint Inventions, subject to the provisions of
Article II (D) of this Agreement under commercially reasonable conditions to be
negotiated in good faith between the parties which conditions shall be similar
to those contained in this Agreement. In addition, the Parties agree to
negotiate in good faith the terms of a license agreement governing EPRO’s use of
such Improvements and Joint Inventions. EPRO shall, and hereby does, after
Spectrum’s royalty obligations under Article V (A)(2) have expired or been
terminated by Spectrum due to a breach of this Agreement by EPRO or due to the
insolvency of EPRO pursuant to Article IX, grant Spectrum a perpetual,
royalty-free license to use all Improvements owned by EPRO and all information,
know-how and other data pertaining to all Improvements and the Joint Inventions.
Spectrum shall own any trademarks associated with the Licensed Products that it
creates.

C. To the extent that EPRO has granted or, during the term of this Agreement
until acceptance of Phase IV data by regulatory agencies, grants, a license
under the Licensed Technology to make, have made, use and sell the Licensed
Product

 

5



--------------------------------------------------------------------------------

in the Field of Use outside the Territory to any Third Party, EPRO shall require
such Third Party licensee(s) to promptly forward any and all safety data
obtained by any such Third Party pursuant to such license to Spectrum for it to
use in its Phase IV clinical trials. Spectrum will treat such data as
confidential in accordance with Article III (B) herein and, upon written request
by EPRO, will return such data to EPRO upon acceptance of Phase IV data by
regulatory agencies.

D. EPRO shall have the right to license the Licensed Technology to a Third Party
or Third Parties for use outside the Field of Use in the Territory or develop
the Licensed Technology itself to market a Product for use outside the Field of
Use in the Territory; provided, however, that EPRO shall first give an
opportunity to Spectrum for an exclusive license under the Licensed Technology
to manufacture, have manufactured, use and sell Licensed Product outside the
Field of Use in the Territory using Levofolinic Acid as either the free acid or
in any salt form through a right of final negotiation to be completed not later
than three (3) months after the date of receipt by Spectrum of written notice
from EPRO of such an opportunity. Both Parties agree to negotiate in good faith
to reach such an agreement.

E. Manufacturing Information.

EPRO shall disclose all information it owns, or has the right to disclose to
Spectrum to enable Spectrum to manufacture and use Licensed Products. This
information shall include complete details of the manufacturing process to
produce Licensed Product in finished form.

F. Non-Assert Provision.

EPRO will not,

 

  (1) assert any of the Licensed Patents to prevent the use or sale of the
Licensed Product in the Territory by any Third Party obtaining Licensed Product
from Spectrum (for purposes of this Article II (F), the term “Spectrum” shall
include Third Parties used by Spectrum to market the Licensed Product), its
Affiliate or by a Sublicensee; nor

 

  (2) assert any other patent or patent application now or hereafter controlled
(in the sense of having the right to grant licenses or sublicenses) by EPRO to
the Licensed Technology to prevent any party obtaining Licensed Product from
Spectrum, its Affiliate or a Sublicensee from using or selling any Licensed
Product.

G. EPRO shall during the initial Regulatory Exclusivity Period not introduce,
market or sell in the Territory any product which would be a substitute for
Leucovorin and that directly competes with a Licensed Product. Notwithstanding
the foregoing,

 

6



--------------------------------------------------------------------------------

EPRO shall be able to manufacture and/or supply a product that competes with a
Licensed Product to a Third Party. For the avoidance of doubt, it is
acknowledged, that this paragraph shall not bind any other company of the Merck
Group, to which EPRO belongs.

H. EPRO shall not take any action against the *** in connection with the patents
listed in Schedule A of the *** the result of which causes Spectrum to lose its
exclusive license to such patents.

ARTICLE III – TECHNICAL INFORMATION AND CONFIDENTIALITY

A. Information to be Transmitted.

EPRO shall, upon the Effective Date of this Agreement, deliver to Spectrum any
Licensed Know-How necessary for Spectrum to fulfill its obligations pursuant to
Article VI(A).

B. Confidentiality.

The terms of that certain Mutual Confidentiality Agreement by and between the
Parties, dated November 1, 2005, (to the extent such Mutual Confidentiality
Agreement is not inconsistent with this Agreement) shall be in addition to the
provisions of this subsection. The Parties contemplate that during the course of
their relationship it may be necessary to provide the other with Confidential
Information to facilitate the performance of their obligations pursuant to this
Agreement. Confidential Information received from the disclosing Party which is
in writing and identified as confidential or, if disclosed orally, is summarized
in writing and designated confidential, shall be maintained in confidence and
that reasonable and prudent practices shall be followed to maintain the
information in confidence including, where necessary, obtaining written
confidentiality agreements from employees not already bound by such agreements
who have access to the Confidential Information. Confidential Information shall
be used by a Party only for the purpose of and in connection with its
performance under this Agreement. The obligation to maintain information in
confidence shall survive this Agreement or termination thereof for any reason
for a period of seven (7) years thereafter. However, the obligations of
nondisclosure and limited use shall not apply to information which can be shown
by written documentation:

 

  i. to have been publicly known prior to disclosure by the disclosing Party to
the receiving Party; or

 

  ii. to have been known or available to the receiving Party prior to disclosure
by the disclosing Party as shown by its prior written records; or

 

7

 

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

  iii. to have become publicly known, without fault on part of the receiving
Party, subsequent to disclosure by the disclosing Party; or

 

  iv. to have been received by the receiving Party from a Third Party legally
having possession of the information without obligations of confidentiality; or

 

  v. to have been independently developed by or for the receiving Party without
reliance on information received from the disclosing Party; or

 

  vi. to be required to be disclosed pursuant to order of any court or
governmental agency having jurisdiction thereof after notice to the disclosing
Party sufficient to afford it an opportunity to intervene in the proceeding
where disclosure is required.

Confidential Information shall not be deemed to be within the foregoing
exceptions merely because it is embraced within broader or general disclosures
known to the public or the recipient Party, and any combination of features
shall not be deemed to be within the foregoing exceptions merely because
individual features are known to the public or to the recipient unless the whole
combination of features and its principle of operation are known.

ARTICLE IV – REPRESENTATIONS, WARRANTIES AND INDEMNIFICATION

A. Mutual Representations. Each of the Parties represents and warrants that:

 

  (a) It is a corporation or entity duly organized and validly existing under
the laws of the state or other jurisdiction of its incorporation or formation.

 

  (b) The execution, delivery and performance of this Agreement by such Party
have been duly authorized by all requisite corporate action.

 

  (c) It has the power and authority to execute and deliver this Agreement and
perform its obligations hereunder and thereunder.

 

  (d)

The execution, delivery and performance by such Party of this Agreement does not
and will not conflict with or result in breach of the terms and provisions of
any other agreement or constitute a default under (i) a loan agreement,
guaranty, financing agreement,

 

8



--------------------------------------------------------------------------------

 

affecting a product or other agreement or instrument binding or affecting it or
its property; (ii) the provisions of its charter or operative documents or
bylaws; or (iii) any order, writ, injunction or decree of any court or
governmental authority entered against it or by which any of its property is
bound.

 

  (e) The execution, delivery and performance of this Agreement by such Party
does not require the consent, approval or authorization of, or notice,
declaration, filing or registration with, any governmental or regulatory
authority in the Territory and the execution, delivery and performance of this
Agreement does not violate any law, rule or regulation applicable to such Party.
Notwithstanding the foregoing, Spectrum may be required to file notices with the
necessary regulatory authorities to notify them of Spectrum’s ownership of the
regulatory filings described in Article VI (A) (3).

 

  (f) This Agreement has been duly authorized, executed and delivered and
constitutes such Party’s legal, valid, and binding obligation enforceable
against it in accordance with their terms subject, as to enforcement, to
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors’ rights and to the availability of particular
remedies under general equity principles.

 

  (g) It shall comply with all applicable laws and regulations relating to its
activities under this Agreement.

 

  (h) It is not debarred and has not and will not use in any capacity the
services of any person debarred under subsections 306 (a) and (b), of the
Generic Drug Enforcement Act of 1992. If at any time during the term of this
Agreement this warranty is no longer accurate, the affected Party shall
immediately notify the other and the Parties shall negotiate to resolve issues
that may affect Spectrum’s ability to manufacture, have manufactured, use or
sell Licensed Products.

B. EPRO Representations.

EPRO represents and warrants that, as of the Effective Date: (a) to the best of
its knowledge, it is the owner of all right, title and interest in and to the
Licensed Technology; (b) it has not received any written notice and, to the best
of its knowledge, operating under the Licensed Technology does not infringe the
proprietary rights of any Third Party; (c) there are no claims, judgments or
settlements against or owed by EPRO, or pending or threatened claims, or
litigation, relating to the Licensed Technology; (d) to the best of its
knowledge, Exhibit A is a complete and accurate listing of all patents and
patent applications subject to grant hereunder; (e) EPRO has not

 

9



--------------------------------------------------------------------------------

granted any right, license or interest in or to the Licensed Technology, or any
portion thereof, inconsistent with the rights granted to Spectrum herein; (f) to
the best of its knowledge, no Third Party has any right or authority to prohibit
Spectrum from using the Licensed Technology in the Territory in any way; and
***.

In the event an injunction is issued against Spectrum because of infringement of
Third Party intellectual property rights, the parties will share liability for
Spectrum’s expenses. If the injunction is not dissolved within three (3) months
after issuance, then Spectrum shall be solely responsible for its legal expenses
in attempting to dissolve such injunction thereafter.

C. Indemnification.

EPRO shall indemnify and hold Spectrum harmless from and against any liability,
loss, cost, expense (including reasonable attorneys’ fees), damage, or penalty
of any kind, on account of or resulting from (i) any breach by EPRO of its
representations and warranties contained in this Article IV, (ii) any breach by
EPRO of any covenant contained in this Agreement, and (iii) any claim or action
for infringement of any Third Party intellectual property rights as a result of
Spectrum’s operations under the Licensed Technology in the Territory in
accordance with this Agreement claimed or issued before the Effective Date, ***.
EPRO’s liability under this paragraph IV(C)(iii) shall be limited to the amount
of damages/royalties imposed on Spectrum by judgment or settlement upon the
finding of infringement and shall be further limited to the amount of Fees (as
hereinafter defined) paid by Spectrum to EPRO. EPRO shall have the right, at any
time, to join negotiations with a Third Party whose intellectual property rights
are alleged to be infringed or to take over negotiations with that Third Party
if the scope of the alleged infringement is outside the scope of Spectrum’s
operations under this Agreement. Any settlement of such alleged infringement
shall be agreed to by both parties, which EPRO’s consent shall not be
unreasonably withheld.

Spectrum shall indemnify EPRO and hold EPRO harmless from and against any
liability, loss, cost, expense (including reasonable attorneys’ fees), damage,
or penalty of any kind, on account of or resulting from (i) any breach by
Spectrum of its representations and warranties contained in this Article IV and
(ii) any breach by Spectrum of any covenant contained in this Agreement.

ARTICLE V—PAYMENTS AND REPORTS

A. Fees. In consideration for the license granted hereunder, Spectrum shall pay
EPRO the following fees in U.S. Dollars (“Fees”):

(1) Up-Front and Progress Payments (all payments are one-time payments):

(a) Within *** after NDA approval by the FDA for an ***, a progress payment of
***dollars ($***);

 

10

 

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Within *** after NDA approval by the FDA of an ***, a progress payment of
*** ($***).

(2) Royalties:

Spectrum shall pay EPRO, beginning with the first commercial sale of the
Licensed Product in a particular country and expiring on the later of (a) the
expiration of the last of the patents licensed hereunder issued in that country
that includes a Valid Claim that would, in the absence of the license granted
hereunder, be infringed by the sale of a Licensed Product, or (b) the expiration
of all Regulatory Exclusivity Periods with respect to the Licensed Product in
such country, royalties based on quantities of the Licensed Product sold by
Spectrum, its Affiliates; and/or its Sublicensees in accordance with the
following formula:

(a) *** percent (***%) of Net Sales of the Licensed Product for sales annually
of up to and including *** dollars ($***);

(b) ***percent (*** %) of Net Sales of the Licensed Product for sales annually
between *** dollars ($***) and up to and including *** dollars ($***);

(c) *** percent (***%) of Net Sales of the Licensed Product for sales annually
between *** dollars ($***) and up to and including *** dollars ($***);

(d) *** percent (*** %) of Net Sales of the Licensed Product for sales annually
of over *** dollars ($***);

After Spectrum is no longer required to pay any royalty described under
subparagraphs (a) through (d) above in a particular country in the Territory,
then Spectrum shall pay EPRO a royalty of *** (***%) percent of Net Sales of the
Licensed Product in such country until a generic version of such Licensed
Product is sold within such country.

(3) EPRO shall be responsible for any fees owed by Spectrum to the *** pursuant
to Articles III (A) (1) & (2) of the ***. Therefore, Spectrum shall be able to
deduct from any payments owed to EPRO under Articles V (A) (1) & (2) of this
Agreement, any amounts owed to the *** pursuant to Articles III (A) (1) & (2) of
the ***. Information regarding such deductions shall be included in the reports
provided in

 

11

 

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Article (V) (B) below. In addition, in the situation where Spectrum owes an
amount to the *** pursuant to Articles III (A) (1) & (2) of the ***, but
Spectrum is unable to deduct it from a payment owed to EPRO, Spectrum shall
provide EPRO with a report of such amount paid to the *** and EPRO shall pay
Spectrum such amount within thirty (30) days. EPRO shall not be responsible for
any fees owed by Spectrum to the *** pursuant to Article III (A) (3) of the ***.

B. Reports and Remittances. Until such time as Spectrum, its Affiliates, its
Sublicensees have sold all quantities of the Licensed Product subject to fee
hereunder, Spectrum shall report in writing to EPRO within *** after the end of
*** the quantities of each Licensed Product subject to fee hereunder that were
sold by Spectrum, its Affiliates, its Sublicensees during said quarter and the
calculation of the fees thereon. With said report Spectrum shall pay to EPRO the
total amount of the said fees. If no Licensed Product subject to fee hereunder
has been sold by Spectrum, its Affiliates, any Sublicensees during any such
period, Spectrum shall so report in writing to EPRO within *** after the end of
such period. Reports, notices and other communications to EPRO hereunder shall
be sent to:

Merck Eprova AG

Im Laternenacker 5

8200 Schaffhausen

Switzerland

Attention: Martin Ulmann

                  General Manager

Fax:__       ++41 (0)52 630 72 55_________________

Each payment to EPRO hereunder shall be sent to EPRO under separate cover along
with a copy of the relevant report to:

Merck Eprova AG

Im Laternenacker 5

8200 Schaffhausen

Switzerland

Attention: Martin Ulmann

                  General Manager

Notices to Spectrum shall be sent to the address set forth above unless a
different address is designated in writing by Spectrum.

C. Taxes. If laws, rules or regulations require withholding of income taxes or
other rates imposed upon payments set forth in this Article V, Spectrum may make
such withholding payments as required and subtract such withholding payments
from the payments set forth in this Article V. Spectrum shall submit appropriate
proof of payment of the withholding rates to EPRO within a reasonable period of
time. Spectrum shall use efforts consistent with its usual business practices to
ensure that any withholding

 

12

 

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

taxes imposed are reduced as far as possible under the provisions of the current
or any future double taxation treaties or agreements between foreign countries,
and the Parties shall cooperate with each other with respect thereto, with the
appropriate Party under the circumstances providing the documentation required
under such treaty or agreement to claim benefits thereunder.

D. Records. Spectrum shall keep full, complete and proper records and accounts
of all sales of Licensed Products by Spectrum, its Affiliates, and to the extent
it acquires rights to do so, its Sublicensees, in accordance with GAAP, in
sufficient detail and in the currencies in which the sale was made to enable the
royalties payable on each Licensed Product to be determined. All such records,
statements, reports and accounts referred to in this Article shall be retained
for a period of three (3) years after the end of the period to which they apply.

E. Audit. If EPRO disagrees with a report provided by Spectrum, pursuant to
Article V (B), EPRO, at its own expense, shall have the right, upon reasonable
prior notice during regular business hours, to meet with Spectrum’s independent
auditor to inspect and discuss the books and accounts of Spectrum or its
Affiliates, related to the payment and calculation of royalties arising under
this Agreement. After this inspection, if EPRO still disagrees with the report
provided by Spectrum, with reasonable justification for such disagreement, EPRO,
at its own expense, shall have the right, upon reasonable prior notice during
regular business hours, to appoint independent auditors reasonably acceptable to
Spectrum and have them during normal business hours, inspect the books and
accounts of Spectrum or its Affiliates, related to the payment and calculation
of royalties arising under this Agreement. Spectrum shall cooperate and cause
Spectrum’s Affiliates, to cooperate with such auditors. The auditors performing
the audit shall disclose to EPRO only information relating to the accuracy of
records kept and the payments made, and shall be under a duty to keep
confidential any other information obtained from such records. If any such audit
establishes that Spectrum has underpaid or overpaid the amount due, Spectrum
shall promptly pay any remaining amounts due as established by such audit or
EPRO shall promptly refund any over payment. If the underpayment is by ***
percent (***%) or more during any ***, Spectrum shall reimburse EPRO for the
reasonable expenses of such audit.

ARTICLE VI – SPECTRUM DELIVERABLES

A. Government Approvals.

 

  (1)

In consideration for the licenses granted hereunder, Spectrum, at its cost and
expense, shall use commercially reasonable efforts to complete, file and
actively pursue an NDA for one or more Licensed Products in the Territory.
Spectrum shall use its commercially reasonable efforts to file a reasonable
response to the most recent

 

13

 

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

deficiency letter from the FDA for the NDA for the use of a Licensed Product for
injection for methotrexate rescue within *** after signing of this Agreement.

 

  (2) The Parties shall form a committee with two (2) representatives each from
both Parties in order to provide a forum whereby Spectrum can regularly update
EPRO on the progress in developing the Licensed Product(s).

 

  (3) Any and all registrations and/or regulatory filings with the FDA or other
appropriate regulatory agency in the Territory for the Licensed Products in the
Field of Use will be filed in the name of Spectrum as the sponsor of the NDA or
other appropriate registration in the Territory and shall be owned by Spectrum.
In addition, any registrations and/or regulatory filings that have been
previously filed shall be transferred and placed in the name of Spectrum and
shall be owned by Spectrum.

 

  (4) It is the parties’ expectation that EPRO shall be permitted to make
reference to and utilize the technical, manufacturing, safety and efficacy
clinical data included in Spectrum’s application for the development and use of,
and regulatory approval for, the manufacture, use and sale of Licensed Product
except where such use of data would derogate from Spectrum’s exclusive rights in
the Field of Use in the Territory. EPRO shall also be permitted such use of data
outside the Field of Use in the Territory under the conditions described in the
preceding sentence with the proviso that EPRO obtains Spectrum’s prior written
consent and subject to Article II (D) of this Agreement.

B. Product Marketing. Spectrum will, at its expense and upon approval of the NDA
for the Licensed Product, begin marketing efforts in the Territory to promote
and sell the Licensed Product, and will provide EPRO marketing plans to that end
on an *** basis.

C. Spectrum Efforts. Spectrum, its Affiliates, and/or its Sublicensees shall
perform their obligations under the Agreement by expending their commercially
reasonable efforts by exercising the same level of effort to promote, advertise
and market Licensed Product as they expend for their other respective products
with similar sales potential.

D. Non-Competition. Spectrum, and its Sublicensees will not, for a period of ***
from the first commercial sale of the Licensed Product, as long as the Agreement
is in effect, introduce, market or sell in the Territory and in the same Field
of Use any new

 

14

 

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

product which is an isomeric form of leucovorin.

ARTICLE VII – INTELLECTUAL PROPERTY

A. Trademarks. EPRO shall have the right, in its sole discretion and at its own
expense, to select and register such trademarks as it wishes to employ in
connection with the sale of the Licensed Product outside the Field of Use
throughout the Territory and EPRO shall have legal and equitable ownership of
the entire right, title and interest in and to the trademarks and registrations
EPRO elects to use. In the event that any trademarks applications are filed or
registrations issued, EPRO hereby grants to Spectrum, for the term of this
Agreement, a non-exclusive license to use such trademarks in connection with the
promotion and sale of the Licensed Product in the Field of Use.

B. Prosecution of Patents. EPRO shall be solely responsible for preparing,
prosecuting and maintaining the Licensed Patents, including payment of all
necessary filing and maintenance fees.

(a) Each Party shall cooperate with the other Party to execute all required
papers and instruments and to make all required oaths and declarations as may be
necessary in the preparation and prosecution of all such patents and other
applications and protections referred to in this Article.

(b) In the event that EPRO wishes to abandon any patent within the Licensed
Patents, EPRO will offer to assign to Spectrum, free of charge, any such patent
prior to effectuating the abandonment. Spectrum shall bear the costs connected
with any assignment, and recordation thereof, hereunder.

ARTICLE VIII – ABATEMENT OF INFRINGEMENT

A. If at any time any Third Party shall infringe to a commercially substantial
extent any patent licensed hereunder then Spectrum shall promptly inform EPRO of
such infringement and EPRO shall, subject to Paragraph (C) of this Article,
either (a) obtain a discontinuance of said infringing operations or (b) bring
suit at its own expense against such infringer, bringing said suit in the name
of EPRO and, if so required by the law of the forum, bringing suit in the name
of Spectrum or joining Spectrum as a party plaintiff with EPRO. In such an event
and until EPRO effectuates discontinuance of infringement, Spectrum’s applicable
royalty rates shall be reduced to ***. Upon discontinuance of such infringement,
Spectrum shall resume paying royalties at the rates indicated in Article
V(A)(2). EPRO shall be entitled to receive and retain all recoveries from such
infringement.

 

15

 

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

B. Spectrum shall have the right, in any suit brought by EPRO pursuant to
paragraph (A) of this Article, to be represented at its own expense by counsel
of its own selection to the extent of having access to full information and
opportunity to be heard in the councils of EPRO.

C. In the event that EPRO neither brings suit against a Third Party as provided
in paragraph (A) of this Article nor obtains a discontinuance of such infringing
operations within six (6) months of the date of receipt of such notice, then
Spectrum may at its election bring suit in its own name against such infringer.
Should Spectrum bring suit in its own name, EPRO shall execute such legal papers
necessary for the prosecution of such suit as may be requested by Spectrum, and
Spectrum shall be liable for all costs and expenses of such litigation and shall
be entitled to receive and retain all recoveries therefrom. During the pendency
of such suit by Spectrum, and in the event of an adverse outcome of such suit,
Spectrum’s royalty obligations shall be reduced as indicated in paragraph (A) of
this Article or eliminated in the latter case.

D. If a Third Party makes or threatens against Spectrum, its Affiliates or its
Sublicensees any claim of infringement of a patent right based upon the use of,
or arising as a result of the exercise of the rights and licenses granted
hereunder to the Licensed Technology (each an “Alleged Infringement”), Spectrum
shall have the right to respond to and defend any and all such Alleged
Infringements at its own cost and expense, and in its sole discretion. EPRO
agrees to provide any necessary assistance that Spectrum may reasonably require
in any such defense action for which Spectrum shall pay to EPRO a reasonable
hourly rate of compensation. EPRO shall have the right, at its own expense, to
retain counsel of its choice to represent it in any such defense action.
Spectrum shall notify EPRO in writing and provide a copy of (i) any claim of
Alleged Infringement filed with a court or governmental authority or (ii) any
written notice of an Alleged Infringement from an attorney or law firm. Within a
reasonable period of time in advance of any responsive deadline required by law
or otherwise set forth in the claim or notice of Alleged Infringement, Spectrum
shall notify EPRO in writing as to whether or not Spectrum intends to respond to
such Alleged Infringement. In the event that Spectrum does not intend to respond
to any such claim or notice or, if Spectrum, in its sole discretion, asks EPRO
to respond to any such claim or notice, EPRO shall have the right, in its sole
discretion, to respond to and litigate or settle such Alleged Infringement, in
which case EPRO shall pay any and all future costs and expenses incurred by
Spectrum in such action, and shall indemnify, defend and hold Spectrum, its
Affiliates and its Sublicensees harmless from any future costs, expenses or
liability respecting all such actions undertaken by EPRO. This Article VIII
(D) shall not amend or reduce EPRO’s indemnification obligations under Article
IV (C).

ARTICLE IX – TERMINATION

A. Termination. Unless terminated early in accordance with the provisions of
this Agreement, the term of this Agreement shall endure on a Licensed
Product-by-

 

16



--------------------------------------------------------------------------------

Licensed Product and country-by-country basis until the expiration of the
obligation to pay royalties under Article V (A) (2) above applicable to such
Licensed Product in such country. This Agreement shall expire in its entirety
after the date that Spectrum no longer owes any royalties to EPRO under Article
V (A) (2).

B. Early Termination by Spectrum. Spectrum shall have the unilateral right to
terminate this Agreement, in its entirety or on a Licensed Product-by-Licensed
Product or country-by-country basis, at any time for any reason upon prior
written notice to EPRO given at least *** prior to the desired termination.

C. Early Termination by EPRO. EPRO shall have the unilateral right to terminate
this Agreement, in its entirety upon prior written notice to Spectrum if
Spectrum has failed to comply with the obligations laid down in ***.

D. Termination upon Breach. In the event that any stipulation or provision of
this Agreement is materially breached by a Party, the other Party may terminate
this Agreement upon *** written notice to the breaching party. However, if such
breach is corrected within the *** period, and there are no unreimbursed damages
resulting from the breach, this Agreement shall continue in force. A material
breach by Spectrum of its obligations under Article VI (A) (1) shall be governed
by Article IX (C).

E. Insolvency. Should a Party (1) become insolvent or unable to pay its debts as
they mature, (2) make an assignment for the benefit of creditors, (3) permit or
procure the appointment of a receiver for its assets, or (4) become the subject
of any bankruptcy, insolvency or similar proceeding, then the other Party may at
any time thereafter on written notice to the insolvent Party, effective
forthwith, cancel this Agreement.

F. Effect of Termination.

 

  (1) Upon termination of this Agreement pursuant to Article IX (A), the
licenses granted hereunder shall be considered fully-paid and Spectrum and its
Sublicensees shall be free to continue to use the Licensed Technology and
Documents to make, use and sell the Licensed Products without further financial
obligations to EPRO hereunder. Other than rights intended to survive expiration,
or royalties or fees that accrued during the term of the Agreement in accordance
with Article V (A) (2), neither Party shall have any further rights or
obligations upon the expiration of this Agreement.

 

  (2)

Upon termination of this Agreement by EPRO pursuant to Articles IX (C), (D) or
(E), or by Spectrum pursuant to Article IX (B), occurring prior to the regularly
scheduled expiration date of this Agreement, (i) all rights and licenses granted
by EPRO to Spectrum including any rights to the Licensed Product shall terminate
and

 

17

 

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

revert to EPRO and (ii) Spectrum shall return to EPRO or destroy at EPRO’ option
all copies of the Licensed Know-How. The foregoing provisions shall also apply
to the partial termination of this Agreement by Spectrum in accordance with
Article IX (B), provided, however, that in such event: (1) only those rights
that solely pertain to the Licensed Product and/or country being terminated
would revert back to EPRO; (2) only copies of the Licensed Know-How that solely
pertain to the Licensed Product and/or country being terminated would be
returned or destroyed by Spectrum. Notwithstanding the foregoing, Spectrum shall
retain its right, title and interest under Article II (B) in any Improvements
made solely by Spectrum and in any Joint Inventions.

 

  (3) Upon any termination of this Agreement by Spectrum under Articles IX
(D) or (E) occurring prior to the regularly scheduled expiration date of this
Agreement, the license rights granted by EPRO to Spectrum contained in this
Agreement shall continue in full force and effect, however, Spectrum’s
obligations under this Agreement to pay royalties shall terminate.

G. Obligations of the Parties. The obligations of the Parties under Articles II
(F), III (B), IV(C), V (A) (3), IX (F) & (G), and Articles VIII, XI, XIII and XV
and any other provisions which are expressly indicated to survive expiration or
termination, shall remain in effect upon any termination or expiration of this
Agreement as shall Spectrum’s obligations under Articles V (A) (2) (a)—(d) for
Licensed Products sold prior to such termination or expiration.

ARTICLE X – ASSIGNABILITY

Except for sublicensing rights as set forth in Article II (A) (2), this
Agreement shall not be assignable in whole or part to any Third Party without
the prior written consent of the other Party (such consent not to be
unreasonably withheld), except, to a successor in interest pursuant to a merger,
acquisition or sale of all or substantially all of the assignor’s assets to
which this Agreement relates. Any attempted assignment in violation of this
provision shall be null and void.

ARTICLE XI – APPLICABLE LAW

This Agreement is acknowledged to have been made in and shall be construed in
accordance with the laws of Switzerland without regard to the principles thereof
relating to the conflict of laws; provided that all questions concerning the
construction or effect of patent applications and patents shall be decided in
accordance with the laws of

 

18



--------------------------------------------------------------------------------

the country in which the particular patent application or patent concerned has
been filed or granted, as the case may be.

ARTICLE XII – FORCE MAJEURE

Neither Party shall be responsible to the other for delay or failure in
performance of any of the obligations imposed by this Agreement, provided such
delay or failure shall be occasioned by a cause beyond the control of and
without the fault or negligence of such Party, including fire, flood, explosion,
lightning, windstorm, earthquake, subsidence of soil, failure of machinery or
equipment or supply of materials, discontinuity in the supply of power, court
order or governmental interference, civil commotion, riot, war, terrorism or
terroristic threats, strikes, labor disturbances, transportation difficulties or
labor shortage. Notwithstanding the aforesaid, if either Party fails to a
substantial extent for at least *** to fulfill any of its obligations under this
Agreement, the other Party may terminate the Agreement.

ARTICLE XIII – DISPUTE RESOLUTION

In the event that a dispute arises between the Parties, the following procedures
shall be followed:

A. Negotiations. In the event that any dispute may arise, the Parties shall
first seek to resolve any disputes by negotiation among senior executives who
have authority to settle the controversy, as follows:

 

  (a) Notification. When a Party believes there is a dispute relating to the
Agreement, the Party will give the other Party written notice of the dispute.

 

  (b) Meeting Among Senior Executives. The senior executives shall meet at a
mutually acceptable time and place within thirty (30) days after the date of the
notice to exchange relevant information and to attempt to resolve the dispute.

 

  (c) Confidentiality. All negotiations are confidential, shall be treated as
compromise and settlement negotiations, and neither party shall use information
obtained during such negotiations in any subsequent dispute resolution
proceeding.

B. Mediation. If the dispute has not been resolved within thirty (30) days after
the date of the notice of a dispute, or if the Party receiving such notice fails
or refuses to meet within such time period, either Party may initiate mediation
of the dispute by

 

19

 

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

sending the other Party a written request that the dispute be mediated. The
Party receiving such a written request will promptly respond to the requesting
Party so that both Parties can jointly select a neutral and impartial mediator
and schedule the mediation session. The Parties shall mediate the dispute before
a neutral, third-party mediator within thirty (30) days after the date of the
written request for mediation.

C. Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach thereof, and not settled as described in Article XIII
(A) or (B), shall be settled by arbitration in accordance with the Licensing
Agreement Arbitration Rules of the International Chamber of Commerce, utilizing
the laws of Switzerland, without giving effect to its conflicts of laws rules,
and judgment upon the award rendered by the Arbitrator(s) may be entered in any
Court having jurisdiction thereof. The situs of arbitration shall be
Schaffhausen, Switzerland if initiated by Spectrum and Irvine, California if
initiated by EPRO.

ARTICLE XIV – ADJUDICATION OF LICENSED PATENTS

Should any Licensed Patents be declared invalid or not infringed or limited in
scope by a final decision (from which no appeal is or can be taken) of a court
or other tribunal of competent jurisdiction in the country in which said patent
was granted, then the construction placed upon the patent by said court or other
tribunal shall be followed by the Parties from and after the date of entry of
the decree of said court or tribunal and fees shall thereafter be payable to
EPRO only in accordance with such construction.

ARTICLE XV – MISCELLANEOUS PROVISIONS

A. The rights and remedies provided in this Agreement are cumulative and not
exclusive of any rights or remedies provided by law or in equity.

B. Except as required by law or the rules of the principal stock exchange on
which the Party’s stock is traded, no Party shall originate any public
statement, news release or other written public announcement, whether in the
public press, stockholders’ reports, or otherwise, relating to this Agreement or
to any sublicense hereunder, or to the performance hereunder or any such
agreements, or use a Party’s name for any purpose, including, without
limitation, in connection with the advertising or sale of Licensed Products,
without the prior written approval of the other Party, such consent not to be
unreasonably withheld. The Parties each agree to respond to each such request
within five (5) business days of receipt of a request (unless a shorter period
of time is necessary to comply with law). Notwithstanding anything to the
contrary in this Agreement, each party shall be permitted to publicly disclose
(i) the existence of this Agreement, (ii) that EPRO and Spectrum are the parties
to this Agreement, and (iii) the Licensed Technology covered by this Agreement.
In the case of unintentional public

 

20



--------------------------------------------------------------------------------

disclosure concerning this Agreement, any Licensed Product or any other subject
matter hereof, the disclosing Party shall promptly inform the other Party of
such disclosure and the other Party shall be entitled to make a public
announcement regarding the subject matter of the disclosure. The other Party
shall notify the disclosing Party of their intention to make such an
announcement. Following a Party’s consent to or approval of the public
announcement of any information pursuant to this Article, both Parties shall be
entitled to make subsequent public announcements of such information without
renewed compliance with this Article, unless the scope and/or duration of such
consent or approval is expressly limited.

C. This Agreement embodies the entire understanding of the Parties and shall
supersede all previous communications, representations, undertakings or
agreements, between them, either verbal or written, relating to the subject
matter hereof.

D. This Agreement shall be binding upon and enure to the benefit of the
successors, permitted assignees and personal representatives of the Parties.

E. In the event that any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provisions or provisions had never been
contained herein.

[SIGNATURE PAGE FOLLOWS]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement and have entered
the Effective Date on the first page hereof.

 

    Merck Eprova AG By   

/s/ Thomas Suter

    By   

/s/ Martin Ulmann

Title  

Chief Financial Officer

    Title  

General Manager

Date  

June 1, 2006

    Date  

June 1, 2006

 

    Spectrum Pharmaceuticals, Inc.       By   

/s/ Rajesh C. Shrotriya, M.D.

        Rajesh C. Shrotriya, M.D.       Title  

Chairman, CEO & President

      Date  

May 19, 2006

 

22



--------------------------------------------------------------------------------

EXHIBIT A

 

Country

 

Patent No.

(Patent Application No.)

 

Normal

Expiry Date

(Filing Date)

***

 

23

 

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT B

***

 

24

 

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.